PER CURIAM:
Charles W. Birks seeks to appeal the district court’s order adopting the recommendation of the magistrate judge and transferring Birks’s action to the United States District Court for the Southern District of Texas, Houston Division. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Birks seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we grant Appellees’ motion to dismiss the appeal for lack of jurisdiction and deny as moot Birks’s motion for injunctive relief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.